Emery, J.
The plaintiff and the defendant’s intestate were business partners. The defendant was appointed administrator of his intestate’s estate in February, 1889, and he gave the usual notice of his appointment. In the next month, March, 1889, the plaintiff was qualified and authorized as surviving partner to administer the partnership estate and affairs. He did not close that administration and present his final account for allowance until March, 1896. This account, as finally allowed in November, 1896, showed the partnership to be indebted to him in the sum of $1015.81. He brought an action at law for one-half this sum, or $507.90, against the defendant, but the court held the action was barred by the statute of limitations in favor of executors and administrators. See Bennett v. Bennett, 92 Maine, 80.
He now brings this bill in equity to obtain the relief authorized by R. S., c. 87, § 19, viz: “If the supreme judicial court, upon a bill in equity filed by a creditor whose claim has not been prosecuted within the time limited by the preceding sections, is of opinion that justice and equity require it, and that such creditor is not chargeable with culpable neglect in not prosecuting his claim within the time so limited, it may give him judgment for the amount of his claim against the estate of the deceased person; but such judgment shall not affect any payment or distribution made before the filing of such bill.”
This statute, first enacted in Maine in 1883, is almost a verbatim copy of the Massachusetts statute enacted in 1861, the language of which had several times received a judicial interpretation from the court of that state before it was adopted in this state in 1883. It is to be presumed that, in adopting the language thus interpreted, the legislature used it in the sense already judicially declared to. be its true sense and meaning. Rutland v. Mendon, 1 Pick. 154; Purrington v. Dunning, 11 Maine, 174.
The Massachusetts court held speed of administration and early discharge of the executor and administrator from liability to suit to be the worthy purpose of the statute of limitations in their favor, *243and hence that the relief to be granted in equity was exceptional only. The court also held that both conditions of the statute in question must be complied with,— that it was not enough for the plaintiff to show that he had a valid claim against the estate, a claim good in “justice and equity,” but that he must further show that he was not “chargeable with culpable neglect in not prosecuting his claim within the time so limited.” “ Culpable neglect ” was held to be not criminal neglect, but any neglect that was “censurable,” “blameworthy,” “the neglect which exists when the loss can fairly be ascribed to his (the plaintiff’s) own carelessness, improvidence or folly,” “failure to make reasonable inquiry.” See Waltham Bank v. Wright, 8 Allen, 121, where it was held that it was culpable neglect in the plaintiff to delay the enforcement of his claim on the oral promise of the administrator to pay it out of a particular fund. Jenney v. Wilcox, 9 Allen, 245, where it was held to be culpable neglect for the plaintiff to delay at the earnest request of the executor to wait until he could realize from certain property, and upon his earnest assurance that the claim should certainly be paid. It was also held in this case that ignorance of the special limitation in favor of executors and administrators was culpable neglect. In Wells v. Child, 12 Allen, 333, the creditor was a woman living in another state. She seasonably sent her claim to the executors, who acknowledged its validity and assured her that it would be paid as soon as they could sell some real estate, which would be soon, and that no further proceedings were necessary on her part. Relying upon these assurances she brought no action within the limitation. Afterwards, finding out that the executors had not applied for license to sell real estate, she applied for relief in equity. Hold; that she had been culpably negligent, and relief was denied. The court said that in administering this statute the court should not exercise an arbitrary or capricious discretion governed only by an opinion as to the hardship of the particular case, but should be guided by the rules and principles of equity jurisdiction as settled by a long series of adjudications. In Sykes v. Meacham, 103 Mass. 285, the creditor lived in Montreal and was unaware of the death of his debtor, *244and of the appointment of the administrators until after the two years limitation. One of tbe administrators knew of the claim of the' Montreal creditor, but sent him no notice of the death or appointment. The creditor applied for relief under the statute, but the court dismissed his bill with costs, saying: “ The object of the statute was to protect the estates of deceased persons and insure their speedy settlement without embarrassment from creditors who slumber upon their rights and take no pains to inform themselves of facts as to which information is easily to be obtained. . In this case there is no misrepresentation, and the only mistake is the failure to know a fact about which he made no inquiry.”
Recurring now to the evidence in the case before us, we find that the partnership estate was a small one, consisting of real estate valued at $2225, and goods and chattels valued at $117.65. The liabilities of the partnership over its assets turned out to be only $1015.81. Though the plaintiff was qualified as surviving partner in March, 1889, he does not appear to have taken any steps to sell the real estate till May, 1890. He does not appear to have obtained any license until January 20, 1892, and even then he made no sale under it. He presented no account for allowance until July, 1893, and only after two citations therefor at the instance of the administrator. He did not present his final account till March, 1896. Thus he protracted for seven years or more the administration of a partnership estate where the 'assets were mainly real estate and less than $3000, and the total liabilities not over $4000. While he says he did the best he could and tried to close up the estate by negotiations, etc., he utterly fails to point out any unusual difficulty. No litigation, nor even dispute, is shown between the partnership and its creditors or debtors. No obstacles were put in his way by the administrator or heirs of the deceased partner. On the contrary they were anxious for him to proceed more rapidly. The administrator twice cited him to present accounts for settlement, and with the heirs signed an agreement for the conveyance of the partnership real estate by him.
We are constrained to believe fully, notwithstanding the finding *245of the justice of the first instance, that the delay of which the plaintiff complains, and from the consequences of which he asks to be relieved, was the result of his own inattention, want of diligence, and lack of proper effort, — that is, of his own “culpable neglect.” To hold otherwise would be to practically nullify the statute of limitations and indefinitely prolong the administration of estates.

Decree below reversed.


Bill dismissed with costs.